Title: From Thomas Jefferson to John Sullivan, 2 November 1787
From: Jefferson, Thomas
To: Sullivan, John



Sir
Paris Nov. 2. 1787.

In the letter which I had the honour of writing to your Excellency on the 5th. of October, I inclosed one from Vautelet by which you would see he did not intend to pay his son’s bill. I now inclose you the bill regularly protested.
A pacification between France and England has taken place, by which the affairs of Holland are to remain as they are, the Stadtholder being restored. This country hopes to enjoy such a length of peace as may enable it to arrange it’s finances. Some small affairs only have as yet taken place between the Russians and Turks. The preparations for war making by the Emperor give expectations that he has some great stroke in contemplation.
I have the honour to be with sentiments of the most perfect esteem & respect Your Excellency’s most obedient & most humble servt,

Th: Jefferson

